

AMENDMENT TO SECURED PROMISSORY NOTE
AND LOAN AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT TO SECURED PROMISSORY NOTE AND LOAN AND SECURITY AGREEMENT
(the "Agreement") is made as of this twenty-seventh day of March, 2014, by and
among DLH Solutions, Inc., a Georgia corporation, d/b/a TeamStaff Government
Solutions; d/b/a TeamStaff Govt Solutions, formerly known as TeamStaff
Government Solutions, Inc. (the "Borrower"), and DLH Holdings Corp., formerly
known as TeamStaff Inc. (the “Guarantor”) and Presidential Financial
Corporation, a Georgia corporation (the "Lender").


R E C I T A L S


Pursuant to the Loan and Security Agreement dated July 29, 2010 ("Loan
Agreement"), as amended by the First Amendment to Secured Promissory Note and
Loan and Security Agreement (“First Amendment”) dated August 17, 2010, the
Second Amendment to Secured Promissory Note and Loan and Security Agreement
(“Second Amendment”) dated November 18, 2010, the Third Amendment to Secured
Promissory Note and Loan and Security Agreement dated February 9, 2011 (“Third
Amendment”), the Fourth Amendment to Secured Promissory Note and Loan and
Security Agreement dated November 30, 2011 (“Fourth Amendment”), the Fifth
Amendment to Secured Promissory Note and Loan and Security Agreement dated May
18, 2012 (“Fifth Amendment”), and that certain letter agreement dated December
13, 2013 ("Loan Agreement") between the Borrower and the Lender, the Lender
agreed to make available to the Borrower a line of credit in accordance with,
and subject to, the provisions of the Loan Agreement. The Borrower’s obligation
to repay the line of credit, with interest and other fees and charges, is
evidenced by the Secured Promissory Note dated July 29, 2010, in the principal
amount of One Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00)
(the "Promissory Note") as amended by the First Amendment, as further amended by
the Second Amendment, in the principal amount of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00), as further amended by the Third
Amendment in the principal amount of Three Million and No/100 Dollars
($3,000,000.00), the Fourth Amendment, and the Fifth Amendment in the principal
amount of Six Million and No/100 Dollars ($6,000,000.00) (the "Promissory
Note"). The indebtedness, obligations and liabilities of the Borrower under and
in connection with the line of credit are guaranteed by the Guarantor pursuant
to the terms of the Corporate Guaranty Agreement dated July 29, 2010, and
affirmed on August 17, 2010, November 18, 2010, February 9, 2011, November 30,
2011, and May 18, 2012 executed by the Guarantor (the "Guaranty Agreement"). The
Loan Agreement, Promissory Note, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, that certain letter
agreement dated December 13, 2013, the Guaranty Agreement, and all documents now
and hereafter executed by the Borrower, the Guarantor or any other party, to
evidence, secure, or guaranty, in connection with the Borrower’s indebtedness
and obligation to Lender, are hereinafter referred to as the "Loan Documents."


The parties wish to amend the interest and service charge rates, subject to the
terms and conditions of this Agreement.
 
A G R E E M E N T S




NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the parties hereinafter set forth, it is hereby mutually agreed as
follows:



1





--------------------------------------------------------------------------------



1.    Acknowledgment of Recitals. Each of the parties hereto acknowledges that
the above recitals are true and correct and incorporated herein by reference.


2.    Interest. Effective March 1, 2014, the parties agree to reduce the rate of
interest on the Accounts Receivable portion of the line of credit from the Prime
Rate plus one point nine-five percent (1.95%) and on the Unbilled Accounts
portion of the line of credit from the Prime Rate plus three point nine-five
percent (P+3.95%) to the Prime Rate plus zero point seven-five percent (P+0.75%)
and hereby amend Paragraph 1 of the Promissory Note to:
(i) delete the following text:
…”together with interest per annum thereon at the rate of the greater of one
point nine-five percent (1.95%) above “Wall Street Journal Prime”, with Wall
Street Journal Prime being the prime rate of interest quoted in The Wall Street
Journal from time to time, or at the rate of three point two-five percent
(3.25%) (whichever rate is applicable from time to time shall be referred to
herein as the “Interest Rate”)”;


and
(ii) replace such deleted text with the following:
…”together with interest per annum thereon at the rate of zero point seven-five
percent (0.75%) above the greater of (a) the prime rate of interest quoted in
The Wall Street Journal from time to time (the “Wall Street Journal Prime”), or
(b) three point two-five percent (3.25%) (whichever rate is applicable from time
to time shall be referred to herein as the “Interest Rate”)…”
3.    Service Charge Decrease. Effective March 1, 2014 the parties agree to
decrease the monthly service charge, chargeable as stated in the Loan Agreement,
from zero point six-five percent (0.65%) of the average daily outstanding
balance during the month to zero point three percent (0.30%) of the average
daily outstanding balance during the month and hereby amend and restate the
following provision listed on Schedule B of the Loan Agreement:


(a) Service Charge. A service charge of zero point three percent (0.30%) based
on the average daily loan balance, payable on the last day of each month so long
as any of the Obligations are outstanding.


4.    Collateral Monitoring Fee. Effective March 1, 2014, the parties agree to
reduce the Collateral Monitoring Fee from Five Thousand and No/100 Dollars
($5,000.00) to Two Thousand Five Hundred and No/100 Dollars ($2,500.00) and
hereby amend and restate the following provision of Schedule B in the Loan
Agreement:


Collateral Monitoring Fee. A monthly Collateral Monitoring Fee of $2,500.00,
less interest and service charges charged to the loan account for the current
month, will be charged to the Borrower’s loan account on the last day of the
month.


5.    Term Extension. The parties agree to (i) extend the term of the line of
credit available to the Borrower for a minimum period of twelve (12) months from
the end of the current term (current term expires July 29, 2014) under the terms
of the Loan Documents dated July 29, 2010, as amended to date, and will continue
thereafter automatically renewing annually and (ii) amend the terms and

2





--------------------------------------------------------------------------------



conditions pursuant to which a termination fee may be payable by Borrower under
the Loan Documents. Accordingly, the parties hereby agree that:


(a)Section 9.1 of the Loan Agreement is hereby amended to add the following:


“The current term of the agreement shall expire on July 29, 2015 and shall
automatically renew on each Anniversary Date thereof for subsequent twelve month
terms (each, a “Renewal Term”) unless terminated by either party as set forth in
accordance with Sections 9.2 or 9.3 of this Agreement or as otherwise provided
herein.”


(b) Sections 9.2 and 9.3 of the Loan Agreement, as previously amended, are
hereby amended and restated to read as follows:


9.2 Termination


“Subject to the provisions of Section 9.3, Borrower may terminate this Agreement
by giving Lender at least sixty (60) days prior written notice of termination,
whereupon this Agreement shall terminate on the sixtieth day from the date of
such notice (or such other later date as may be specified in such notice).
Lender may terminate this Agreement by giving Borrower at least sixty (60) days
prior written notice of termination, provided Lender may terminate this
Agreement immediately without prior notice to Borrower at any time an Event of
Default exists and this Agreement shall be deemed to have automatically
terminated upon the commencement of any Insolvency Proceeding by Borrower.”


9.3 Early Termination and Early Termination Fee


“If prior to July 29, 2015, this Agreement is terminated (i) by Borrower or
automatically on the commencement of an Insolvency Proceeding by Borrower or
(ii) by Lender after the occurrence of an Event of Default, Lender will be
entitled to a termination fee (the “Early Termination Fee”), as liquidated
damages for its loss of the benefit of the bargain and not as a penalty (the
parties acknowledging that the termination fee is a reasonable calculation of
Lender’s loss of the benefit of the bargain from any such termination). Borrower
shall not have any liability or obligation to pay an Early Termination Fee in
connection with any termination of the Loan Agreement effective on or after July
29, 2015. Any Early Termination Fee which may be payable hereunder, shall be
calculated as follows and be due and payable on the effective date of
termination and thereafter shall bear interest at a rate equal to the highest
rate applicable to any of the Obligations. Commencing on the Effective Date of
this Agreement and prior to July 29, 2015, the Early Termination Fee shall be
equal to zero point five percent (0.5%) of the Maximum Loan Amount sublimit in
effect as of the date of such early termination.”


6.    Documentation Fee. A loan documentation fee of $1,000.00 (“Loan
Documentation Fee”), for the negotiation and preparation of this Agreement, will
be charged to the Borrower’s loan account upon receipt of a fully executed copy
of this Agreement.


7.    Representations and Warranties. In order to induce the Lender to enter
into this Agreement, the Borrower and the Guarantor (collectively the
"Obligors") represent and warrant to the Lender that consistent with the
Obligor’s practices under the Loan Agreement as of the date hereof (a) no event
of default exists under the provisions of the Loan Agreement, Promissory Note or
the Guaranty Agreements or other Loan Documents, (b) all of the representations
and warranties of the Obligors in the Loan Documents are true and correct on the
date hereof as if the same were made

3





--------------------------------------------------------------------------------



on the date hereof, (c) the Collateral, as defined in the Loan Agreement, is
free and clear of all assignments, security interest, liens and other
encumbrances of any kind and nature whatsoever, except for those granted or
permitted under the provisions of the Loan Documents, (d) the execution and
performance by the Borrower under the Loan Agreement, as amended, will not (i)
violate any provision of law, any order of any court or other agency of
government, or the organizational documents and/or bylaws of Borrower, or (ii)
violate any indenture, contract, agreement or other instrument to which the
Borrower is party, or by which its property is bound, or be in conflict with,
result in a breach of or constitute (with due notice and/or lapse of time) a
default under, any such indenture, or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of the
Borrower, and (e) this Agreement constitutes the legal, valid and binding
obligations of the Obligors enforceable in accordance with its terms, except its
enforceability may be limited by bankruptcy, insolvency or some other laws
affecting the enforcement of creditors rights generally.


8.    Ratification and No Novation; Validity of Loan Documents. The Obligors
hereby ratify and confirm all of their obligations, liabilities and indebtedness
under the provisions of the Loan Agreement, the Promissory Note, the Guaranty
Agreements and the other Loan Documents, as the same may be amended and modified
by this Agreement, and agree to pay the indebtedness in accordance with the
terms of the Loan Agreement, as amended and modified by this Agreement. The
Lender and the Obligors each agrees that it is their intention that nothing in
this Agreement shall be construed to extinguish, release or discharge or
constitute, create or affect a novation of, or an agreement to extinguish (a)
any of the obligations, indebtedness and liabilities of the Obligors, or any
other party under the provisions of the Loan Agreement, the Promissory Note, and
such other Loan Documents, or (b) any assignment or pledge to the Lender of, or
any security interest or lien granted to the Lender in, or on, any Collateral
and security for such obligations, indebtedness, and liabilities. The Lender and
the Obligors each agrees that the Lender shall have the absolute and
unconditional right to demand payment of the Promissory Note in Lender’s
discretion at any time, subject to the provisions of the Loan Documents. The
Lender and the Obligors each agrees that all of the provisions of the Loan
Agreement, the Promissory Note, and the other Loan Documents shall remain and
continue in full force and effect, as the same may be modified and amended by
this Agreement. In the event of any conflict between the provisions of this
Agreement and the provisions of such other Loan Documents, the provisions of
this Agreement shall control. Obligors have no existing claims, defenses
(personal or otherwise) or rights of setoff whatsoever with respect to the
Obligations of the Obligors under the Loan Documents. Each of the Obligors
furthermore agrees that each of them has no defense, counterclaim, offset,
cross-complaint, claim or demand of any nature whatsoever that can be asserted
as a basis to seek affirmative relief and/or damages of any kind from the
Lender.


9.    Release. Borrower hereby releases Lender and its affiliates and their
respective directors, officers, employees, attorneys and agents and any other
Person affiliated with or representing Lender (the "Released Parties") from any
and all liability arising from acts or omissions under or pursuant to this
Agreement, whether based on errors of judgment or mistake of law or fact, except
for those arising from willful misconduct. In no circumstance will any of the
Released Parties be liable for lost profits or other special or consequential
damages. Such release is made on the date hereof and remade upon each request
for an Advance by Borrower.


10.    Applicable Law, Binding Effect, etc. This Agreement shall be governed by
the laws of the State of Georgia and may be executed in any number of duplicate
originals and counterparts, each of which, and all taken together, shall
constitute one and the same instrument. This Agreement shall be binding upon,
and inure to the benefit of, the Lender, the Borrower, the Guarantor and their
respective successors, heirs and assigns.



4





--------------------------------------------------------------------------------



11.    Expenses. Borrower hereby agrees to pay all out-of-pocket expense
incurred by Lender in connection with the preparation, negotiation and
consummation of this Agreement, and all other documents related thereto (whether
or not any borrowing under the Loan Agreement as amended shall be consummated),
including, without limitation, the fees and expenses of Lender’s counsel.


12.    Effectiveness of this Agreement. This Agreement shall not be effective
until the same is executed and accepted by Lender.




IN WITNESS WHEREOF, the Lender, the Borrower, and the Guarantor have caused this
Agreement to be duly executed, under seal, as of the day and year first above
written.


    




STATE OF Maryland
COUNTY OF Baltimore
Kathryn M. JohnBull personally appeared and acknowledged before me
 this 27th day of March, 2014


                    /s/                                  
Notary Seal
My commission expires Nov 30, 2016






BORROWER:


DLH SOLUTIONS, INC. D/B/A TEAMSTAFF GOVERNMENT SOLUTIONS; D/B/A TEAMSTAFF GOVT
SOLUTIONS, FORMERLY KNOWN AS
TEAMSTAFF GOVERNMENT SOLUTIONS, INC.




By:    /s/ Kathryn M. JohnBull   
         Kathryn M. JohnBull, CFO






GUARANTOR:


DLH HOLDINGS CORP.
FORMERLY KNOWN AS TEAMSTAFF INC.




By: /s/ Kathryn M. JohnBull   
Name, Title    CFO                                   








LENDER:


PRESIDENTIAL FINANCIAL CORPORATION




By:              /s/                           
                 First Vice President




5



